In an action to recover damages for personal injuries and for loss of services and expenses incidental thereto, plaintiffs appeal from a judgment entered upon the verdict of a jury, insofar as it is in favor of defendant and against plaintiffs, and from two orders denying plaintiffs’'motions for a new trial. Judgment, insofar as appealed from, reversed on the law and the facts and a new trial *898granted, with costs to abide the event. In our opinion it was prejudicial error for defendant’s attorney to make the statements and remarks in his summation to which objection was made; and the interests of justice require a new trial. {8trout Farm Agency v. Be Forest, 201 App. Div. 777, 780; Cherry Cr. Nat. Bank V. Filedity & Cas. Co. of N. T., 207 App. Div. 787, 790-791.) Appeals from orders dismissed, without costs. In view of the determination on the appeal from the judgment, the appeals from the orders have become academic. Wenzel, MacCrate, Schmidt and Beldock, JJ., concur; Nolan, P. J., dissents and votes to affirm the judgment and orders. [See post, p. 1060.]